JANICE M. HOLDER,
Justice, concurring.
I concur in the majority’s holding that this case falls within the purview of Tenn. Code
Ann. § 50-6-208(a). I, however, continue to adhere to my dissent in Bomely v. Mid-America, Corp., 970 S.W.2d 929 (Tenn.1998), in which I concluded that Tenn. Code Ann. § 50-6-208(a) is applicable when there is a subsequent injury and the employee is rendered permanently and totally disabled. Subsection (b), however, should apply only when the employee is still able to earn a wage or be gainfully employed but has received compensable vocational disabilities that exceed 100 percent or 400 weeks of compensation.